Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification refers to “healing step” which appears to mean “heating step”.  Appropriate correction is required.
Claim Objections
Claim 34 objected to because of the following informalities:  
Claim 34 recites “healing ” which appears to mean “heating”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17, 19, 20, 23, 25, 26, 28, 30- 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20120161176 A1) hereafter referred to as Heo in view of Matsuo et al. (US 20170221705 A1) hereafter referred to as Matsuo .  Zhou et al. ( US 20200407627 A1 ) hereafter referred to as Zhou is provided as evidence.
In regard to claim 17 Heo teaches an optoelectronic semiconductor component [see Fig. 1] comprising: 
a semiconductor layer sequence [see paragraph 0031 “light emitting structure 30 includes a first conductivity type semiconductor layer 25, a second conductivity type semiconductor layer 29, and an active layer 27 interposed between the first and second conductivity type semiconductor layers 25 and 29”] having a first region of a first conductivity type; 
a reflection layer [“metal reflector 45”]; 
a passivation layer [SiO2 see paragraph 0035, 0037, 0038 “alternating lamination bottom structure 43 is formed by alternately stacking a first material layer having a first refractive index, for example TiO.sub.2 (n: about 2.4), and a second material layer having a second refractive index, for example SiO.sub.2 (n: about 1.5)”] arranged between the semiconductor layer sequence and the reflection layer; 
a first barrier layer [TiO2 on a first side of an Sio2 in the alternating lamination bottom structure 43 , see “any combination of dielectric pairs is possible”] arranged between the first region of the semiconductor layer sequence and the passivation layer; and 
a second barrier layer [TiO2 on a second side of an Sio2 in the alternating lamination bottom structure 43 , see “any combination of dielectric pairs is possible”] arranged between the passivation layer and the reflection layer, 
but Heo does not specifically state wherein the first barrier layer is configured to reduce or prevent diffusion of contaminants from the passivation layer into the semiconductor layer sequence, 
See Zhou provides evidence of an inherent property of TiO2 see paragraph 0047 “Suitable barrier film materials include, but are not limited to: polymers such as polyethylene terephthalate (PET); oxides such as silicon oxide, titanium oxide, or aluminum oxide (e.g., SiO.sub.2, Si.sub.2O.sub.3, TiO.sub.2, or Al.sub.2O.sub.3)” “barrier layer may comprise any useful material that may protect the quantum dots from environmental conditions such as oxygen and moisture”.
Outgassing is well known in the art, see Matsuo et al. (US 20170221705 A1) paragraph 0039 “For example, if the material of the bonding layer 13 is a silicon oxide film, the bonding layer 13 is formed on the upper surface of the polycrystalline layer 12 using the CVD method. In this case, it is preferable that the silicon oxide film is formed at a high temperature or the silicon oxide film is heated after being formed. With this, it is possible to prevent H.sub.2O and gas from outgassing from the inside of the silicon oxide film during the formation of the compound semiconductor layer 50”.
Thus it would be obvious to modify Heo to recognize that the SiO2 may outgas i.e. to include wherein the first barrier layer is configured to reduce or prevent diffusion [since it is TiO2] of contaminants from the passivation layer into the semiconductor layer sequence, and wherein the second barrier layer is configured to reduce or prevent diffusion  [since it is TiO2] of contaminants from the passivation layer into the reflection layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that as a person of ordinary skill is aware, materials may outgas and to utilize the structure of Heo to reduce the effect of the outgassing.
In regard to claim 19 Heo and Matsuo as combined does not specifically teach  wherein the first barrier layer has a thickness of at most 100 nm, and/or wherein the second barrier layer has a thickness of at most 100 nm.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the first barrier layer has a thickness of at most 100 nm, and/or wherein the second barrier layer has a thickness of at most 100 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 20 Heo and Matsuo as combined does not specifically teach  wherein the first barrier layer has a thickness of at most 10 nm, and/or wherein the second barrier layer has a thickness of at most 10 nm.  
However this depends on the wavelength of the light see Heo paragraph 0035 “alternating lamination bottom structure 43 has a plurality of dielectric pairs exhibiting reflectance of 90% or more with respect to incident light”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the first barrier layer has a thickness of at most 10 nm, and/or wherein the second barrier layer has a thickness of at most 10 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 23 Heo and Matsuo as combined teaches wherein the passivation layer contains at least a material from the group consisting [see Heo claim 17] of silicon oxide, niobium oxide, titanium oxide and magnesium fluoride.  
In regard to claim 25 Heo and Matsuo as combined teaches  wherein at least one layer of the optoelectronic semiconductor component is based on a phosphide compound semiconductor material 
In regard to claim 26 Heo and Matsuo as combined teaches wherein the first conductivity type is p-type [see Heo paragraph 0031 “Herein, the first conductivity type and the second conductivity type refer to opposite conductivity types. For example, the first conductivity type may be n-type and the second conductivity type may be p-type, or vice versa”].  
In regard to claim 28 Heo and Matsuo as combined teaches  further comprising a transparent, [see Heo Fig. 1 see “substrate 21 may be selected from any substrate, for example, a sapphire substrate or a SiC substrate” see that SiC is semiconductor and does have carriers to conduct electricity] conductive layer arranged between the passivation layer and the first region.  
In regard to claim 30 Heo and Matsuo as combined teaches wherein the semiconductor layer sequence has a second region of a second conductivity type [see Heo paragraph 0031 “light emitting structure 30 includes a first conductivity type semiconductor layer 25, a second conductivity type semiconductor layer 29, and an active layer 27 interposed between the first and second conductivity type semiconductor layers 25 and 29”] on a side facing away from the passivation layer and an active region formed between the first region and the second region, the active region configured to emit or detect electromagnetic radiation.  
In regard to claim 31 Heo and Matsuo as combined teaches  wherein the first barrier layer and/or the second barrier layer is/are designed to be permeable [i.e. optically permeable, see Heo paragraph 0035, 0037, 0038 “alternating lamination bottom structure 43 is formed by alternately stacking a first material layer having a first refractive index, for example TiO.sub.2 (n: about 2.4), and a second material layer having a second refractive index, for example SiO.sub.2 (n: about 1.5)” , see the “metal reflector 45”].  
.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo and Matsuo as combined and further in view of Sreekala et al. (US 20160260602 A1) hereafter referred to as Sreekala.
In regard to claim 18 Heo and Matsuo as combined does not specifically teach wherein the first barrier layer is configured to reduce or prevent diffusion of H2, 02, N2, NH3 from the passivation layer into the first region of the semiconductor layer sequence and/or the second barrier layer is configured to reduce or prevent diffusion of H2, 02, N2, NH3 from the passivation layer into the reflection layer.  
See Sreekala paragraph 0034 “Hydrogen outgassing from the silicon oxide/silicon stack”.
See Zhou “barrier layer may comprise any useful material that may protect the quantum dots from environmental conditions”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include “wherein the first barrier layer is configured to reduce or prevent diffusion of H2, 02, N2, NH3 from the passivation layer into the first region of the semiconductor layer sequence and/or the second barrier layer is configured to reduce or prevent diffusion of H2, 02, N2, NH3 from the passivation layer into the reflection layer”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo and Matsuo as combined and further in view of Schürmann et al. (US 20180029931 A1) hereafter referred to as Schürmann
In regard to claim 21 Heo and Matsuo as combined does not specifically teach  wherein the first barrier layer is formed as an ALD layer, and/or wherein the second barrier layer is formed as an ALD layer.  
However ALD is a common technique in the art, see Schürmann paragraphs 0021-0027 “PVD method (such as thermal evaporation, electron beam evaporation, plasma-assisted evaporation, magnetron sputtering, or ion beam sputtering), a CVD method or an ALD (atomic layer deposition) method”.
Thus it would be obvious to modify Heo to include wherein the first barrier layer is formed as an ALD layer, and/or wherein the second barrier layer is formed as an ALD layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that ALD is known to give good results to deposit layers of material.
In regard to claim 24 Heo and Matsuo as combined does not specifically teach   wherein the passivation layer is formed as a multilayer containing at least two of materials from the group consisting of silicon oxide, niobium oxide, titanium oxide and magnesium fluoride.  
See Heo Fig. 2, see paragraph 0046 that Heo reflects in many wavelengths.
See Schürmann paragraph 0025 “In order to obtain high reflectance or a uniform and wavelength-independent optical performance, dielectric layer materials are preferably exclusively used for the partial layers of the protective layer that are transparent in the spectral range in which the reflector element is to be used. More particularly, these can be oxides or nitrides such as SiO.sub.2, Si.sub.3N.sub.4, Al.sub.2O.sub.3, AlN, ZrO.sub.2, ZrN, HfO.sub.2, HfN, TiO.sub.2, TiN, Ta.sub.2O.sub.5, TaN, Nb.sub.2O.sub.5, NbN, Y.sub.2O.sub.3, YN, MgO, fluorides such as MgF.sub.2, LiF, AlF.sub.3, 
Thus it would be obvious to modify Heo to include wherein the passivation layer is formed as a multilayer containing at least two of materials from the group consisting of silicon oxide, niobium oxide, titanium oxide and magnesium fluoride.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use different materials for different wavelengths.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo and Matsuo as combined and further in view of Zhou .
In regard to claim 22 Heo and Matsuo as combined does not specifically teach  wherein the first barrier layer and/or the second barrier layer contain(s) at least one of Al203, AlN or Ta205.  
However see Zhou  paragraph 0047 “Suitable barrier film materials include, but are not limited to: polymers such as polyethylene terephthalate (PET); oxides such as silicon oxide, titanium oxide, or aluminum oxide (e.g., SiO.sub.2, Si.sub.2O.sub.3, TiO.sub.2, or Al.sub.2O.sub.3)” “barrier layer may comprise any useful material that may protect the quantum dots from environmental conditions such as oxygen and moisture”.
The Examiner notes optical laws such as Bragg reflection based on refractive index variation are known to a person of ordinary skill in the art.
Thus it would be obvious to modify Heo to include wherein the first barrier layer and/or the second barrier layer contain(s) at least one of Al203, AlN or Ta205.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Al2O3 is a well known dielectric of known refractive index known to be useful in optical devices.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo and Matsuo as combined and further in view of Yeon et al. (US 20170130909 A1) hereafter referred to as  Yeon 
In regard to claim 27 Heo and Matsuo as combined does not specifically teach wherein a p-dopant of the first conductivity type is magnesium.  
See Heo paragraph 0032 “GaN-based compound semiconductor material, that is, (Al, In, Ga)N”.
However magnesium is a common dopant for nitride semiconductor, see Yeon paragraph 0092 “n-type gallium nitride (n-GaN) doped with silicon (Si) or carbon (C), and the second conductive semiconductor layer 118 may be a p-type gallium nitride (p-GaN) doped with magnesium (Mg) or zinc (Zn)”.
Thus it would be obvious to modify Heo to include wherein a p-dopant of the first conductivity type is magnesium. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that magnesium is a common dopant for nitride semiconductor known to give good results as dopant.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo and Matsuo as combined and further in view of Jeong et al. (US 20110207252 A1) hereafter referred to as Jeong 
In regard to claim 29 Heo and Matsuo as combined does not specifically teach wherein the reflection layer comprises a transparent, conductive layer comprising a gold layer or a transparent, conductive layer comprising a silver layer.  
See Jeong paragraph 0023 “reflecting layer 160 may be made of metal including at least one of Ag, Ni, Al, Rh, Pd, Ir, Ru, Mg, Zn, Pt, Cu, Au, and Hf or an alloy thereof. In addition, the reflecting layer 160 may be formed of a multi-layer using the above-mentioned metals or alloy thereof and transmitting 
Thus it would be obvious to modify Heo to include wherein the reflection layer comprises a transparent, conductive layer comprising a gold layer or a transparent, conductive layer comprising a silver layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that multilayer reflectors are known to give good reflection results.

Claim 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo  in view of Jeong et al. (US 20110207252 A1) hereafter referred to as Jeong .
In regard to claim 33 Heo teaches a method for producing an optoelectronic semiconductor component [see Fig. 1]  comprising, the method comprising: 
providing a semiconductor layer sequence [see paragraph 0031 “light emitting structure 30 includes a first conductivity type semiconductor layer 25, a second conductivity type semiconductor layer 29, and an active layer 27 interposed between the first and second conductivity type semiconductor layers 25 and 29”] with a first region of a first conductivity type; 
forming a passivation layer [SiO2 see paragraph 0035, 0037, 0038 “alternating lamination bottom structure 43 is formed by alternately stacking a first material layer having a first refractive index, for example TiO.sub.2 (n: about 2.4), and a second material layer having a second refractive index, for example SiO.sub.2 (n: about 1.5)”]  ; and 
forming a reflection layer [“metal reflector 45”] on a side of the passivation layer facing away from the first region, wherein, 

a second barrier layer [TiO2 on a second side of an Sio2 in the alternating lamination bottom structure 43 , see “any combination of dielectric pairs is possible”] is formed between the passivation layer and the reflection layer.  
Heo does not teach that forming the passivation layer is depositing a passivation layer on the first region by PECVD or PVD, and that the forming the reflection layer is arranging a reflection layer on a side of the passivation layer facing away from the first region, nor “between providing the semiconductor layer sequence and depositing the passivation layer” nor “between depositing the passivation layer and arranging the reflection layer”.
See Jeong Fig. 2-11 see paragraph 0049  see the flow of building the LED is to build the active light emitting layers 135 first on 101 “growth substrate 101 may be made of at least one of, for example, sapphire (Al.sub.2O.sub.3), SiC, GaAs, GaN, ZnO, Si, GaP, InP, and Ge but is not limited thereto”, then 150, 155, 160, 170, 175, then see Fig. 9 the 101 is removed “growth substrate 101 may be removed by a laser lift off method or a chemical lift off method”, then active light emitting layers 135 are processed.
Thus it would be obvious to modify Heo to include to flow of Jeong i.e. to form buffer 23 and active layers 30 on a substrate 21, then form the buffer and reflection layers 43, 45, then turn the device over and remove the substrate 21  and finish processing the active side of Heo Fig. 1 i.e. to include forming the passivation layer is depositing a passivation layer on the first region by PECVD or PVD, and that the forming the reflection layer is arranging a reflection layer on a side of the passivation layer facing away from the first region, and “between providing the semiconductor layer sequence and depositing the passivation layer” and “between depositing the passivation layer and arranging the reflection layer”.

The motivation is that substrate is not needed in the optical path and the ability to choose a growth substrate of choice.
In regard to claim 34 [see claim objection] Heo and Jeong as combined teaches wherein the method does not comprise healing [see combination , see Heo does not teach heating or “healing”].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818